DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 4/20/2022, independent claim 6 is amended to further clarify the claimed invention; claims -10 are amended, and claim 11 is newly added. Claims 1-5 have been previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 	Applicant argued that the combined references do not disclosed amended claim 6 limitations, such as “… a control system that controls the status of inventory of the vehicle and controls check-in and check-out of the vehicle based on data stored in the inventory status storage; and a plurality of cooperative control units that corresponds to servers of external rental operators, respectively, wherein each of the plurality of cooperative control units. Furthermore, applicant argued that the newly added dependent claim 11 recites “… a locking detector that detects that the vehicle to be checked in has been locked; and a notifier that sends, upon detecting that the vehicle has been locked …” not disclosed by any of the references. This is found to be persuasive, and the previous rejections to the claims have been withdrawn.
REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 6 limitations: “ … a control system that controls the status of inventory of the vehicle and controls check-in and check-out of the vehicle based on data stored in the inventory status storage; and a plurality of cooperative control units that corresponds to servers of external rental operators, respectively … each of the plurality of cooperative control units: receives, from the server of one of the external rental operators , instruction data on the check-in and check-out, wherein the instruction data is incompatible with the control system  and differs in each of the servers of the external rental operators; converts the instruction data to command data compatible with  the control system; and sends, to the control system, the command data that causes the control system to perform the check-in and check-out …” in combination with the remaining claim elements as set forth in Claim 6 and its depending claims 7-11. Therefore claims 6-11 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number 
 (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859